

Exhibit 10.1
TRANSITION CONSULTING AGREEMENT


This Transition Consulting Agreement (the “Agreement”) is made and entered into
as of July 29, 2020, and effective on or about October 21, 2020 (the “Effective
Date”), by and among Northfield Bancorp, Inc., a Delaware corporation
(“Bancorp”), Northfield Bank, a federally chartered savings bank (the “Bank,”
and, collectively with Bancorp, “Northfield”) and Michael J. Widmer, Executive
Vice President, Operations of the Bancorp and Bank (“Widmer”).


WHEREAS, Widmer intends to retire as an employee from the Bank and its
affiliates, and the parties mutually desire to arrange for his retirement from
the Bank and its affiliates, under the terms set forth herein;


WHEREAS, Northfield wishes to take advantage of, and Widmer wishes to provide,
Widmer’s extensive knowledge of the operating practices of Northfield and to
allow for an orderly transition;


NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.
Retirement; Employment Until Effective Date.



A. As of the Effective Date, Widmer shall retire from all his officer and
employee positions with the Bancorp, the Bank, and their affiliates.   Widmer
acknowledges and agrees that, following the Effective Date, he will remain
subject to all policies of general applicability to retired executives of the
Bancorp and the Bank (e.g., confidentiality of proprietary and customer
information and insider trading policies, to the extent applicable) and the
provisions of Widmer’s employment agreement with the Bank, dated as of January
1, 2018, and as amended effective January 1, 2020 (the “Employment Agreement”)
that survive the termination of the Employment Agreement (e.g., the
post-termination obligations in Section 10 and the non-solicitation provisions
in Section 11(a) and non-disclosure provisions in Section 11(c), for the periods
set forth therein).


B. Pending the Effective Date, Widmer will continue in the role of Executive
Vice President, Operations of the Bancorp and the Bank and (i) receive his
regular base salary, and (ii) be eligible to participate in the Bancorp’s and
the Bank’s benefits plans in which he is currently participating on the terms
stated in such plans.


C. As of the Effective Date, except as provided in Section 1.A. above and under
Section 22 herein, Widmer’s Employment Agreement shall terminate and shall
thereafter be without force or effect.
 
D. The execution of this Agreement and the attached Waiver and Release (Exhibit
A) shall not affect Widmer’s rights and entitlements (including the timing, form
and amount of payments) under the Northfield plans and programs in which he
participates prior to the Effective Date and, in each case, such rights and
entitlements shall be determined solely by reference to the terms of such plans
and programs and any individual award agreement provided to Widmer thereunder.


E. Widmer acknowledges that, as of the Effective Date, in accordance with the
terms of his restricted stock award agreements, dated February 17, 2020, Widmer
will forfeit 2,348 time-based unvested restricted shares of common stock and
2,348 performance-based unvested restricted shares of




--------------------------------------------------------------------------------




common stock. Widmer further acknowledges that his vested stock options will
remain exercisable for three months after October 20, 2020.


2. Transition Consulting Services.  Commencing on the day following the
Effective Date, the Bank agrees to retain Widmer as an independent consultant,
and Widmer agrees to render transition consulting services to the Bank, for a
period of three (3) months (the “Consulting Period”), unless such consulting
arrangement is terminated pursuant to Section 2C hereof. Widmer will report to
the Chief Executive Officer of the Bancorp, or his designee.


A. The Bank hereby engages Widmer to provide during the Consulting Period such
services of a consulting or advisory nature as the Bank may reasonably request
with respect to its business and matters within Widmer’s area of responsibility
while employed by the Bank and other matters within his expertise. Widmer shall
be reasonably available to the Chief Executive Officer by telephonic or other
electronic means for a total of up to 8 hours per week to consult on relevant
Northfield matters, including market conditions, customers and community
relations, and operational matters. Widmer shall act solely in a consulting
capacity hereunder and shall not have authority to act for Northfield or to give
instructions or orders on behalf of Northfield or otherwise to make commitments
for or on behalf of Northfield. Widmer shall not be an employee of Northfield
during the Consulting Period but shall act in the capacity of an independent
contractor and Northfield will provide Widmer with a Form 1099 for compensation
related to the consulting services.  Northfield shall not exercise control over
the detail, manner or methods of the performance of the services by Widmer
during the Consulting Period or have control over the location at which Widmer
performs services.
 
B. As full and complete compensation for any and all services which Widmer may
render as a consultant during the Consulting Period:


i. The Bank shall pay Widmer an aggregate consulting fee of $25,000.00 over the
Consulting Period, payable monthly, in arrears, at the rate of approximately
$8,333.33 per month, within ten (10) business days following the prior month
end.


ii. Except as is expressly provided in this Agreement, Widmer shall not receive
nor be entitled to participate in any Northfield benefits or benefit plans
available to employees of Northfield with respect to the work done during the
Consulting Period, provided, however, that nothing herein shall prevent Widmer
from participating in any Northfield Bank health plan subject to the continued
health care coverage provisions of COBRA.


iii. During the Consulting Period, Widmer shall be provided reasonable access to
office space and administrative support services at the Bancorp’s headquarters,
and shall be reimbursed for reasonable pre-approved expenses directly related to
his consulting assignments, subject to applicable Bank policies on expense
reimbursement. All expenses will be submitted to the Chief Executive Officer of
the Bank for his consideration and approval.


iv. Widmer acknowledges that he is, and shall be, solely responsible for the
payment of all federal, state and local taxes that are required by applicable
laws or regulations to be paid with respect to all compensation and benefits
payable or provided pursuant to the terms of this Agreement.




2

--------------------------------------------------------------------------------




C. The Bank may terminate the Consulting Period at any time and for any reason
(or no reason) by providing Widmer with fifteen (15) days advance written notice
of such termination, except in the case of a termination of the Consulting
Period by the Bank for “Cause” (as defined below), which shall be effective
immediately. In addition, the Consulting Period shall terminate upon the
occurrence of a “change in control” of the Bancorp or the Bank (as defined for
purposes of Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations thereunder).  For purposes of this
Agreement, “Cause” shall mean termination because of Widmer’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, material breach of the Bank’s Code of Ethics, willfully
engaging in actions that in the reasonable opinion of the Board will likely
cause substantial financial harm or substantial injury to the business
reputation of the Bank, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than routine traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. No act or failure to act on the part of Widmer
shall be considered “willful” unless it is done, or omitted to be done, by
Widmer in bad faith or without reasonable belief that Widmer’s action or
omission was in the best interests of the Bank. Except for a failure, breach, or
refusal which, by its nature, cannot reasonably be expected to be cured, Widmer
shall have ten (10) business days from the delivery of written notice by the
Bank within which to cure any acts constituting Cause.
 
D. Upon termination of the Consulting Period for any reason, other than for
Cause as defined in item C immediately above, the Bank shall pay to Widmer any
earned but unpaid Consulting Fees for services rendered prior to such
termination and shall reimburse Widmer for any pre-approved business expense
incurred prior to such termination and for which Widmer would be entitled to
reimbursement. In addition, upon an early termination of the Consulting Period
(i) by the Bank without Cause or (ii) the occurrence of a change in control (as
defined above), Widmer shall be entitled to a lump sum cash payment equal to the
Consulting Fees otherwise payable through the expiration of the Consulting
Period but for its early termination. Any amounts payable upon termination shall
be paid within ten (10) business days of the date of termination. Except as
provided in the immediately preceding two sentences, upon any termination of the
Consulting Period, the Bank shall have no further obligation to Widmer under
this Agreement. In addition, upon early termination of the Consulting Period for
any reason, the obligations of Sections 3, 4, 5, 7, 18 and 19 of this Agreement
and Exhibit A attached hereto shall survive such termination.  For purposes of
this Agreement, “disability” shall have the same meaning as under Section
409A(a)(2)(C) of the Code.


3. Restrictive Covenants.


A. During the Consulting Period and at all times thereafter, Widmer shall keep
secret and retain in strictest confidence, any and all Confidential Information
(as defined below) relating to Northfield and its affiliates, and shall use such
Confidential Information only in furtherance of the performance by him of his
duties as a consultant and not for personal benefit or the benefit of any
interest adverse to the interests of Northfield or its affiliates.   For
purposes of this Agreement, “Confidential Information” shall mean any
confidential or proprietary information including, without limitation, plans,
specifications, models, samples, data, customer lists and customer information,
computer programs and documentation, and other technical and/or business
information, in whatever form, tangible or intangible, printed, electronic or
magnetic, that can be communicated by whatever means available at such time,
that relates to Northfield and its affiliates current business or future
business contemplated during the period Widmer serves as a consultant, products,
services and/or developments, or information received from others that
Northfield or its affiliate(s) treats as confidential or proprietary, and Widmer
shall not disclose such Confidential Information to any person other than
Northfield or its employees, directors or agents, except as may be required by
law or court or administrative order (in which event Widmer shall so notify the
Bank as promptly as practicable).  For the avoidance of doubt, Confidential


3

--------------------------------------------------------------------------------




Information shall also include Confidential Information made available to Widmer
prior to the Effective Date. Notwithstanding anything herein to the contrary,
Widmer acknowledges that the confidentiality provisions in Section 11(c) of his
prior employment agreement, effective as of January 1, 2018, also remain in
effect.


B. Widmer hereby acknowledges that the business of Northfield is highly
competitive. Widmer further acknowledges that service as a consultant of the
Bank may require that he have access to Northfield’s confidential business
information, trade secrets and proprietary information. The parties therefore
acknowledge that the restrictions contained in this Section 3 are a reasonable
and necessary protection of the immediate interests of Northfield, and any
violation of these restrictions would cause substantial injury to Northfield and
that the Bank would not have entered into this Agreement without receiving the
additional consideration offered by Widmer in binding himself to these
restrictions.
 
C. In accordance with the Defend Trade Secrets Act of 2016, Widmer will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made: (a) in confidence to a
federal, state or local government official or an attorney, solely for the
purpose of reporting or investigating a suspected violation of law; or (b) in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.


In addition, if Widmer files a lawsuit alleging retaliation for reporting a
suspected violation of law, Widmer may disclose trade secrets to his attorney
and use the trade secret information in the court proceeding if he: (a) files
any document containing the trade secret under seal, and (b) does not disclose
the trade secret except pursuant to court order.


4. Mutual Nondisparagement.  Widmer agrees that at all times he shall refrain
from publicly making, and shall not cause any other person or entity to publicly
make, any disparaging statements about Northfield or its affiliates’ or any of
its or their directors, shareholders, advisors, representatives, officers,
partners, agents or current or former employees. Northfield agrees to cause its
officers and directors (as such terms are used for purposes of Section 16 of the
Exchange Act) to refrain, at all times, from publicly making, and shall not
cause any other person to publicly make, any disparaging statements about
Widmer. Nothing in this provision shall be construed as preventing any party
from testifying truthfully under oath in a deposition or other legal proceeding
or filing or governmental investigation. For purposes of this Section 4,
internal communications to and among current management employees, directors or
legal counsel or accountants of Northfield are not considered communications to
third parties.


5. Confidentiality of Agreement.  Widmer and the Bank recognize that the Bancorp
will file this Agreement as an exhibit to public securities filings and may also
disclose this Agreement and the exhibits hereto as may be required by law or
legal proceedings. The parties mutually agree that they, and each of them, will
keep the circumstances underlying the negotiation and/or drafting of this
Agreement, including Exhibit A, strictly confidential, will not disclose any
such information in any way other than as provided herein, and will not make any
representation or other communication (orally or in writing) regarding any such
information to anyone, for any reason whatsoever, without the express written
consent of the other, unless the disclosure, representation or communication:
(A) is to counsel or financial or other professional advisors of Widmer or
Northfield, as applicable, and is necessary for the rendition of professional
advice to Widmer or Northfield, as applicable (the restrictions stated in this
Section 5 shall automatically apply to the applicable counsel, financial and/or
professional advisor, and Widmer or Northfield, as applicable, shall so advise
such attorney, financial and/or professional advisor); (B) if by Widmer, is to a
member of his immediate family (the restrictions stated in this


4

--------------------------------------------------------------------------------




Section 5 shall automatically apply to such immediate family member and Widmer
shall so advise such immediate family member); (C) if by Northfield, is to its
employees who have a business need to know such information, to any insurer or,
consistent with business necessity, to any other individual or entity (the
restrictions stated in this Section 5 shall automatically apply to such
employees, insurer or any other such individual or entity and Northfield shall
so advise such individuals or entities); or (D) is for the purpose of enforcing
this Agreement or any other agreement between Widmer and Northfield or any of
its affiliates.
 
6. Waiver and Release. In consideration for Widmer’s execution of, and
compliance with, this Agreement, including but not limited to the provisions of
Section 3, and the execution of the Waiver and Release attached hereto as
Exhibit A on following his last day of employment, the Bank has agreed to enter
into the consulting relationship with Widmer following the Effective Date. This
consideration is provided subject to the binding execution, without revocation
prior to the 8th day following execution by Widmer of the Waiver and Release
agreement. The Bank’s obligation to enter into the consulting relationship shall
cease in the event Widmer fails to execute the Waiver and Release, and no
payment shall be made until the expiration of the seven-day revocation period
following execution of the Waiver and Release agreement, provided that such
payments shall accrue from the Effective Date. If Widmer fails to execute the
Waiver and Release within twenty one (21) days after the Effective Date, or
executes the Waiver and Release but revokes it within the seven (7) day
revocation period, the Bank will have no obligation with respect the consulting
relationship and the consideration to be provided therefor.


7. Indemnification.  Widmer shall be entitled to the protection of the Bancorp
and Bank’s Certificate of Incorporation/Charter (as appropriate) and Bylaws and
any insurance and corporate indemnification policies Northfield shall elect to
maintain generally for the benefit of its directors and officers against or with
respect to all costs, charges and expenses incurred or sustained by Widmer in
connection with any action, suit or proceeding to which Widmer may be made a
party by reason of having been a director or officer of the Bancorp or the Bank
or any of its affiliates. With respect to Widmer’s actions during the Consulting
Period, the Bank shall indemnify Widmer to the same extent as it indemnifies
other consultants and/or directors, as appropriate, and shall pay, or reimburse
Widmer for, reasonable attorneys' fees and expenses incurred by Widmer in
connection with his defense in any related proceedings as such fees and expenses
are incurred, subject to the provision of documentation thereof (subject to any
undertaking required under the Certificate of Incorporation/Charter or Bylaws;
provided that this sentence shall not apply with respect to any action, claim or
controversy in which Widmer and Northfield are adverse parties or as prohibited
by applicable law, rule or regulation.


8. Nonassignability. Except for those rights that may accrue to Widmer’s family
or estate in the event of his death or disability, neither this Agreement nor
any right or interest hereunder shall be subject, in any manner, to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, by operation of law or otherwise, and
any attempt at such shall be void; provided, that any such benefit shall not in
any way be subject to the debts, contract, liabilities, engagements or torts of
Widmer, nor shall it be subject to attachment or legal process for or against
Widmer.
 
9. Entire Agreement; Modification. Except as provided herein, this Agreement
sets forth the entire agreement and understanding of the parties concerning the
subject matter hereof, and supersedes all prior agreements, arrangements and
understandings relative to that subject matter including, without limitation,
the Employment Agreement. No term or provision hereof may be modified or
extinguished, in whole or in part, except by a writing which is dated and signed
by the parties to this Agreement. No representation, promise or inducement has
been made to or relied upon by or on behalf of either party concerning the
subject matter hereof which is not set forth in this Agreement.


5

--------------------------------------------------------------------------------






10. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.


11. Notices. All notices or communications hereunder shall be in writing,
addressed as follows or to such other address as either party may designate from
time to time by written notice so given:


To the Bank:


Northfield Bank
581 Main Street, Suite 810
Woodbridge, New Jersey 07095
Attn: Director of Human Resources


To the Bancorp:


Northfield Bancorp, Inc.
581 Main Street, Suite 810
Woodbridge, New Jersey 07095
Attn: Director of Human Resources


To the Corporate Secretary and General Counsel: at the address of record of the
Bancorp


To Widmer: at the address of record in the Bank’s personnel files.


All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.


12. Source of Payments. All cash payments provided in this Agreement will be
paid from the general funds of Northfield. Widmer’s status with respect to
amounts owed under this Agreement will be that of a general unsecured creditor
of Northfield.


13. Income Tax Withholding. Widmer acknowledges that payments made to him by the
Bank or the Bancorp after the Effective Date, other than in his capacity as a
consultant, may be subject to withholding of federal, state, or local taxes to
the extent required by applicable law.
 
14. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, the provision will be automatically
amended to the minimum extent necessary to cure the invalidity,


6

--------------------------------------------------------------------------------




illegality or unenforceability and permit enforcement, and such invalidity will
not affect any otherwise valid provision, and all other valid provisions will
remain in full force and effect.


15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.


16. Titles. The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.


17. Section 409A. It is intended that this Agreement shall comply with the
provisions of Section 409A of the Code and the Treasury Regulations relating
thereto, or an exemption to Section 409A of the Code. Any payments that qualify
for the “short-term deferral” exception shall be paid under such exception. For
purposes of Section 409A of the Code, each payment under this Agreement shall be
treated as a separate payment for purposes of the exclusion for certain
short-term deferral amounts. In no event may Widmer, directly or indirectly,
designate the calendar year of any payment under this Agreement. Within the time
period permitted by the applicable Treasury Regulations (or such later time as
may be permitted under Section 409A of the Code or any Internal Revenue Service
or Department of Treasury rules or other guidance issued thereunder), the Bank
may, in consultation with Widmer, modify this Agreement in order to cause the
provisions of this Agreement to comply with the requirements of Section 409A of
the Code. Notwithstanding anything to the contrary in this Agreement, all
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (A) any reimbursement is for expenses incurred
during Widmer’s lifetime (or during a shorter period of time specified in this
Agreement); (B) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (C) the reimbursement of an eligible expense will be made
no later than the last day of the calendar year following the year in which the
expense is incurred; and (D) the right to reimbursement is not subject to
liquidation or exchange for another benefit.  The Bank acknowledges and agrees
that a “separation from service” within the meaning of Section 409A will occur
upon Widmer’s retirement as of the Effective Date.


18. Arbitration.  Any dispute or controversy based on, arising under or relating
to this Agreement shall be settled exclusively by final and binding arbitration,
conducted before a single neutral arbitrator in Middlesex County, New Jersey in
accordance with the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association (the “AAA”) then in effect. Arbitration may be
compelled, and judgment may be entered on the arbitration award in any court
having jurisdiction.  Notwithstanding the foregoing, the Bancorp or Bank shall
be entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any violation of or continuation of any violation of the
provisions of Section 3, and Widmer hereby consents that such restraining order
or injunction may be granted without requiring the Bancorp or the Bank to post a
bond or prove that money damages for violations of the non-competition provision
would be difficult to calculate and that remedies at law would be inadequate.
Only individuals who are (i) lawyers engaged full-time in the practice of law
and (ii) on the AAA roster of arbitrators shall be selected as an arbitrator.
Within twenty (20) days following the conclusion of the arbitration hearing, the
arbitrator shall prepare written findings of fact and conclusions of law. Each
party shall bear its own costs and attorneys' fees in connection with an
arbitration, and the costs of the arbitrator and the AAA's administrative fees
shall be split evenly between the parties.
 


7

--------------------------------------------------------------------------------




19. Governing Law. This Agreement will be construed and enforced in accordance
with the laws of the State of New Jersey without regard to conflict of law
principles.


20. Terms. For purposes of this Agreement, the term “affiliate” means any
subsidiary of the Bancorp, including the Bank, or any subsidiary of the Bank.


21. Successor Obligations. The Bancorp, Bank or their affiliates shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Bancorp or Bank to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Bancorp, Bank or their affiliates
would be required to perform it if no such succession had taken place. As used
in this Agreement, Northfield, the Bancorp and the Bank shall include any
successor to their business and/or assets which assumes and agrees to perform
this Agreement by operation of law, or otherwise.  Widmer’s obligations
hereunder shall be binding upon his successors, heirs, administrators and
executors.


22. Coordination with Employment Agreement.  Notwithstanding any provision of
this Agreement to the contrary, if, prior to the Effective Date, the Bancorp
and/or the Bank (or any successor thereto) pays, or becomes obligated to pay, a
severance benefit to Widmer under the Employment Agreement, this Agreement shall
terminate as of such date without further action of the parties and neither the
Bancorp, the Bank nor Widmer shall have any obligation hereunder.


[SIGNATURE PAGE FOLLOWS]
 




8

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
 
 
NORTHFIELD BANCORP, INC.
 
 
NORTHFIELD BANK
Attest:
 
 
/s/ Eileen Bergin
 
/s/ Steven M. Klein
Secretary
 
Steven M. Klein
President and Chief Executive Officer of Northfield Bank and Northfield Bancorp,
Inc.
Attest:
 
 
/s/ Eileen Bergin
 
/s/ Michael J. Widmer
Secretary
 
Michael J. Widmer

 




9

--------------------------------------------------------------------------------





Exhibit A
Dated: ________, 2020


WAIVER AND RELEASE


In exchange for the consideration (the “Benefits”) offered under the Transition
Consulting Agreement between Northfield Bancorp, Inc. (“Bancorp”), Northfield
Bank (the “Bank”) and me executed on __________, 2020 (the “Agreement”), which
was offered to me in exchange for my agreement, among other things, to waive all
of my claims against and release Bancorp, the Bank and their predecessors,
successors and assigns (collectively referred to as “Northfield”), all of the
affiliates (including parents and subsidiaries) of Northfield (collectively
referred to as the “Affiliates”) and Northfield’s and Affiliates’ directors and
officers, employees, agents and the employee benefit plans and programs
(“Employee Benefit Plans”), administrators and fiduciaries of Northfield and
each of the entities affiliated with Northfield, (collectively, with Northfield
and Affiliates, referred to herein as the “Corporate Group”) from any and all
claims, demands, actions, liabilities and damages arising out of or relating in
any way to my employment with or separation from Northfield or the Affiliates;
provided, however, that this Waiver and Release shall not apply to (1) any
existing right I have to indemnification, contribution and a defense, (2) any
directors and officers and general liability insurance coverage, (3) any rights
I may have as a shareholder of Bancorp, (4) any rights under any equity plans of
Bancorp, (5) any rights to payments under any Employee Benefit Plans, (6) rights
under the Agreement  and (7) any rights which cannot be waived or released as a
matter of law.


I understand that signing this Waiver and Release is an important legal act. I
acknowledge that Northfield has advised me in writing to consult an attorney
before signing this Waiver and Release and has given me at least 21 days from
the day I received a copy of this Waiver and Release to sign it.


In exchange for the Benefits, I, among other things, (1) agree not to sue in any
local, state and/or federal forum regarding or relating in any way to my
employment with or separation from Northfield or the Affiliates and (2)
knowingly and voluntarily waive all claims and release the Corporate Group from
any and all claims, demands, actions, liabilities, and damages, whether known or
unknown, arising out of or relating in any way to my employment with or
separation from Northfield or the Affiliates. This Waiver and Release includes,
but is not limited to, claims and causes of action under: Title VII of the Civil
Rights Act of 1964, as amended (“Title VII”); the Age Discrimination in
Employment Act of 1967, as amended, including the Older Workers Benefit
Protection Act of 1990 (“ADEA”); the Civil Rights Act of 1866, as amended; the
Civil Rights Act of 1991; the Americans with Disabilities Act of 1990 (“ADA”);
the Energy Reorganization Act, as amended, 42 U.S.C. §§ 5851; the Workers
Adjustment and Retraining Notification Act of 1988; the Sarbanes-Oxley Act of
2002; the Employee Retirement Income Security Act of 1974, as amended; the
Family and Medical Leave Act of 1993; the Fair Labor Standards Act; the
Occupational Safety and Health Act; The New York Human Rights Law; The New York
Executive Law; The New York Labor Law; The New York Civil Rights Law; The New
York City Human Rights Law; The New


A-1



--------------------------------------------------------------------------------




York City Charter and Administrative Code; New Jersey Law Against
Discrimination; the New Jersey Civil Rights Act; the New Jersey Family Leave
Act; the New Jersey State Wage and Hour Law; the Millville Dallas Airmotive
Plant Job Loss Notification Act; the New Jersey Conscientious Employee
Protection Act; the New Jersey Equal Pay Law; the New Jersey Occupational Safety
and Health Law; the New Jersey Smokers’ Rights Law; the New Jersey Genetic
Privacy Act; the New Jersey Fair Credit Reporting Act; the New Jersey Statutory
Provision Regarding Retaliation/Discrimination for Filing A Workers’
Compensation Claim; the New Jersey Public Employees' Occupational Safety and
Health Act; the New Jersey laws regarding Political Activities of Employees, Lie
Detector Tests, Jury Duty, Employment Protection, and Discrimination; any other
New Jersey statute, law, rule, or regulation relating to labor and employment,
including but not limited to, any claim for unpaid wages and/or penalties;
claims in connection with workers’ compensation statutes; and/or contract, tort,
defamation, slander, wrongful termination or any other state or federal
regulatory, statutory or common law. Further, I expressly represent that no
promise or agreement which is not expressed in the Agreement has been made to me
in executing this Waiver and Release, and that I am relying on my own judgment
in executing this Waiver and Release, and that I am not relying on any statement
or representation of Northfield, any of the Affiliates or any other member of
the Corporate Group or any of their agents. I agree that this Waiver and Release
is valid, fair, adequate and reasonable, is entered into with my full knowledge
and consent, was not procured through fraud, duress or mistake and has not had
the effect of misleading, misinforming or failing to inform me.
 
I understand and agree that I would not receive the Benefits (as defined above),
except for my signing and non-revocation of this Waiver and Release.


Notwithstanding the foregoing, nothing contained in this Waiver and Release is
intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against Northfield to enforce Northfield’s obligations under the Agreement; (2)
making any disclosure of information required by law; (3) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by, any federal, state or local regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or Northfield’s legal,
compliance or human resources officers; (4) testifying or participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal, state or municipal law relating to fraud or any rule or regulation of
the Securities and Exchange Commission (“SEC”) or any self-regulatory
organization; or (5) filing any claims that are not permitted to be waived or
released under applicable law (although my ability to recover damages or other
relief is still waived and released to the extent permitted by law).
In addition, nothing in this Agreement prohibits or prevents me from filing a
charge with or participating, testifying, or assisting in any investigation,
hearing, whistleblower proceeding or other proceeding before any federal, state,
or local government agency, including the EEOC, U.S. Department of Justice, the
National Labor Relations Board, the SEC, the Congress or any Inspector General,
or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation, nor am I required under this Agreement
to disclose to Northfield any such reports or disclosure. However, to the
maximum extent permitted by law, I agree that if such an administrative claim is
made, I shall not be entitled to recover any individual monetary relief or other
individual remedies.


A-2



--------------------------------------------------------------------------------




This Agreement shall not affect my vested benefits under any tax-qualified plan,
nonqualified plan or rights, if any, to health care continuation benefits under
COBRA.


Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.   If the general release language is
found to be illegal or unenforceable, I agree to execute a binding replacement
release.


I acknowledge that this Waiver and Release and the Agreement set forth the
entire understanding and agreement between me and Northfield or any other member
of the Corporate Group concerning the subject matter of this Waiver and Release
and supersede any prior or contemporaneous oral and/or written agreements or
representations, if any, between me and Northfield or any other member of the
Corporate Group.


I understand that for a period of seven (7) calendar days following the date
that I sign this Waiver and Release, I may revoke my acceptance of the offer,
provided that my written statement of revocation is received on or before that
seventh day by the Bank’s Director of Human Resources (or, in the event of
mailing, postmarked on or before the seventh day), in which case the Waiver and
Release will not become effective. In the event I revoke my acceptance of this
offer, Northfield shall have no obligation to provide me with the Benefits. I
understand that failure to revoke my acceptance of the offer within seven (7)
calendar days from the date I sign this Waiver and Release will result in this
Waiver and Release being permanent and irrevocable.
 
I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of Northfield or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.


I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of Northfield or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.


A-3



--------------------------------------------------------------------------------




Attest:
 
 
 
 
 
Secretary
 
Steven M. Klein
President and Chief Executive Officer of Northfield Bank and Northfield Bancorp,
Inc.
 
 
_________, 2020
 
 
 
Attest:
 
 
 
 
 
Secretary
 
Michael J. Widmer
 
 
 
 
 
__________, 2020





A-4

